                                             Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 1 of 9




                                    1   George M. Lee (SBN 172982)
                                           gml@seilerepstein.com
                                    2   SEILER EPSTEIN LLP
                                        275 Battery Street, Suite 1600
                                    3   San Francisco, CA 94111
                                        Phone: (415) 979-0500
                                    4   Fax: (415) 979-0511
                                    5   Attorneys for Plaintiffs
                                        CHAD LINTON, PAUL MCKINLEY STEWART,
                                    6   KENDALL JONES, FIREARMS POLICY FOUNDATION,
                                        FIREARMS POLICY COALITION,
                                    7   SECOND AMENDMENT FOUNDATION,
                                        THE CALGUNS FOUNDATION and MADISON
                                    8   SOCIETY FOUNDATION
                                    9
                                   10
                                                                      UNITED STATES DISTRICT COURT
                                   11
                                   12                               NORTHERN DISTRICT OF CALIFORNIA
                                   13
SEILER EPSTEIN LLP




                                        CHAD LINTON, et al.,                                  Case No. 3:18-cv-07653-JD
                                   14
                Attorneys at Law




                                                    Plaintiffs,                               DECLARATION OF PLAINTIFF PAUL
                                   15
                                                                                              MCKINLEY STEWART IN SUPPORT OF
                                   16          vs.                                            PLAINTIFFS’ MOTION FOR SUMMARY
                                                                                              JUDGMENT, OR IN THE ALTERNATIVE, FOR
                                   17   XAVIER BECERRA, in his official capacity as           PARTIAL SUMMARY JUDGMENT
                                        Attorney General of California, et al.,
                                   18                                                         [FRCP 56]
                                   19               Defendants.
                                                                                              Courtroom 11, 19th Floor
                                   20                                                         Judge:   Hon. James Donato
                                   21
                                   22
                                   23                             DECLARATION OF PAUL McKINLEY STEWART

                                   24          I, Paul McKinley Stewart, declare as follows:

                                   25          1.        I am an adult resident of the County of San Bernardino, California, where I have

                                   26   lived for over 30 years. I am a named plaintiff in this matter and if called as a witness, I could

                                   27   competently testify to these facts.

                                   28          2.        This declaration is made in support of plaintiffs’ motion for summary judgment,


                                                                                          1
                                            DECL. OF PLAINTIFF PAUL McKINLEY STEWART IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                 AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                             Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 2 of 9




                                    1   or in the alternative, for partial summary judgment.
                                    2          3.      On or about June 6, 1976, when I was 18 years old and living in Yuma, Arizona, I
                                    3   saw an unlocked telephone company truck in a commercial yard. I hopped the fence, reached
                                    4   into the truck, and took some lineman’s tools back to my trailer. When the police came to my
                                    5   trailer to investigate the matter, I gave up the tools and offered no resistance to my arrest.
                                    6          4.      On or about August 3, 1976, I was found guilty of a first degree burglary, a
                                    7   felony, in the County of Yuma, Arizona. I was sentenced to three years of probation, and the
                                    8   Court imposed a suspended sentence during the probation period. That court’s sentencing order
                                    9   specifically stated: “If in all respects you obey this order at the end of three years, or sooner upon
                                   10
                                        the recommendation of your probation officer the judgment of guilty as well as this order may be
                                   11
                                        vacated ant the case dismissed. This action will restore to you all rights lost by this conviction
                                   12
                                        except that notwithstanding such dismissal the conviction may be considered if you are again
                                   13
SEILER EPSTEIN LLP




                                        convicted of another offense.”
                                   14
                Attorneys at Law




                                               5.      On or about October 5, 1978, I successfully completed my probation and thus
                                   15
                                        believed the matter was dismissed. My belief was reinforced by a statement made by my
                                   16
                                        probation officer, who had also told me that the felony conviction had been dismissed due to my
                                   17
                                        successful completion of probation.
                                   18
                                               6.      Since moving to San Bernardino County, California, in or around 1988, I have
                                   19
                                        married, raised a family, and am a father to two grown and successful children. I have remained
                                   20
                                        steadily and gainfully employed.
                                   21
                                               7.      On or about December 28, 2015, I went to a local gun dealer and attempted to
                                   22
                                        purchase a pistol for self-defense in the home. Based upon the court’s statements, and those of
                                   23
                                        my probation officer, I did not believe I was prohibited from doing so. While I was waiting for
                                   24
                                   25   clearance on the background check, I also attempted to purchase additional firearms.

                                   26          8.      On or about January 1, 2014, the DOJ sent me a letter regarding the attempted

                                   27   firearm purchase, informing me that my status was still “undetermined” and that the firearm

                                   28   purchase would be delayed. Eventually, I was told I was disqualified from purchasing or


                                                                                          2
                                            DECL. OF PLAINTIFF PAUL McKINLEY STEWART IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                 AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
                                              Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 3 of 9




                                    1   possessing any firearms due to the presence of a prior felony conviction.
                                    2            9.     I then requested a Live Scan fingerprint-based background check for a copy of my
                                    3   criminal records. On or about March 28, 2016, I received the results of the FBI criminal records
                                    4   check, which indicated a conviction in Arizona, but did not indicate whether it was classified as a
                                    5   felony or not. The FBI letter said that the matter was “undetermined” as to whether I was
                                    6   eligible to purchase or possess firearms.
                                    7            10.    On or about March 29, 2016, I filed with the Superior Court of Yuma County,
                                    8   Arizona, an application to restore my civil rights, including my firearm rights, and to set aside
                                    9
                                        the judgment of guilt. On or about August 11, 2016, that Court issued an order restoring my
                                   10
                                        firearm rights, and specifically set aside the judgment of guilt. A true and correct certified copy
                                   11
                                        of the Court’s order of August 11, 2016, is attached as Stewart Exhibit A.
                                   12
                                                 11.    On or about February 2, 2018, the Arizona Department of Public Safety further
                                   13
SEILER EPSTEIN LLP




                                        sent me additional documentation showing that the felony conviction had been set aside and that
                                   14
                Attorneys at Law




                                        my records had been so corrected.
                                   15
                                                 12.    On or about February 10, 2018, I attempted to purchase a firearm from a local
                                   16
                                        firearms store in Redlands, California, believing that the Arizona Court order would
                                   17
                                        automatically be updated in any background search. However, the DOJ denied this firearm
                                   18
                                        purchase as well.
                                   19
                                                 13.    On or about February 27, 2018, the DOJ sent me a letter indicating that my
                                   20
                                        attempt to purchase a firearm had again been denied on the basis of a prior felony conviction. A
                                   21
                                        true and correct copy of the DOJ’s letter dated February 27, 2018, is attached as Stewart Exhibit
                                   22
                                        B.
                                   23
                                   24            14.    Subsequently, I had several telephone conversations with DOJ representatives

                                   25   regarding the firearms denial. They informed me that the Arizona felony conviction was

                                   26   disqualifying me from owning or possessing firearms, notwithstanding the Arizona Court’s

                                   27   order.

                                   28            15.    I am therefore continuing to be deprived of the ability to exercise my rights


                                                                                           3
                                             DECL. OF PLAINTIFF PAUL McKINLEY STEWART IN SUPPORT OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
                                                                  AND/OR PARTIAL SUMMARY JUDGMENT | CASE NO. 3:18-cv-07653-JD
Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 4 of 9
Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 5 of 9




                   STEWART EXHIBIT A
    \         Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 6 of 9
a

                                  o      I   lil   FH   [$ttl{i flfi liilLHlflf 'll                    I   I   I
                                                                                                                      o
                                                        SI   -l(.xj(llt       (i( )8.1        I
                                                                          7              _l
                                                                                                                                       f,ii;      i)
        l_
                                                                                                                              ?g16 rtU6   t   t   pft   t2:   Zh
        a



        3
                                                                                                                           ",tfiA^biliiftIf t .,tg*
        4


         5


         6
                              IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

         7                              IN AND FOR THE COLTNTY OF YUMA

         o     STATE OF ARIZONA,                                                                               l
                                                                                                               l   Case No.   S   1400CR7608338
         q                                                        Plaintiff,                                   l
                                                                                                               l
        10                   VS                                                                                l ORD ER
                                                                                                               l
        11     PAUL MCKINLEY STEWART,                                                                          l HONORABLE STEPHEN                      J. ROUFF
                                                                                                               l COMMISSIONER TWO
        L2                                                         Defendant.                                  l
        13
                                                                                                               l

        t4
                             PAUL MCKINLEY STEWART, defendant above named, was adjudged guilty
        1C
               on August 12,7976, to-wit: Count One, First Degree Burglary and Count Two, Theft.
        L6                   On May 13,20l6,the defendant, submitted an Application to Restore Civil
        t'7    Rights, Restore Gun Rights, and Set Aside Judgment of Guilt.

        18                   The Court having determined the defendant successfully completed the sentence

        L9     imposed herein,
                             IT IS HEREBY ORDERED                                             that the civil rights lost at the time of sentencing
        zu
               arc now restored and setting aside judgment of guilt and dismissal of                                                                               the
        2I
               Information/lndictment, and those rights shall include the right to possess weapons as defined
        zz
               in A.R.S. $$13-604 and 13-3101.
        23

        24
                              DArED    thi, \ \Thy of August,
        atr


        z6

        2'7
                                                                                                                     SUP           R COURT

        aa




                                                                                     Page         l"

                                                    Linton v. Becerra | Ex 003
    a
              Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 7 of 9

                                o                                         o
3




         L                      ing placed this
                                6, in the
         a
              boxes of:

               Yuma County Attorney's Office
         4
               and mailed to:
         q
               Office of the Attomey General
         6     Attn: Criminal History Unit
               1275 W, Washington Street
         1     Phoenix, A285007-2926

         I     Paul McKinley Stewart
               56050 Taos Trail
         9     Yucca Valley, California 92284

        10

        11     LYNN FAZZ,                Superior Court

        T2

        13:
                                    RMAN

        14


        15

        16

        L7

        18

        19

        an


        2L

        zz
                                                           I amny  diL io uc rrtruceoPY ot
        a1                                                 tht o4glltd on ffh in mf olllc{l,
                                                            Cr. ilo.
        24
                                                           'lfttrbd to srb        dry ol
        25

        26
                                                                     of SuPcrlor Court


                                                            It
        28




                                                          Page   2
Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 8 of 9




                   STEWART EXHIBIT B
Case 3:18-cv-07653-JD Document 47-3 Filed 06/22/20 Page 9 of 9
